Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial Officer (631) 537-1001, ext. BRIDGE BANCORP, INC. ANNOUNCES APPLICATION TO LIST ITS COMMON STOCK ON NASDAQ (Bridgehampton, NY – April 15, 2008) Bridge Bancorp, Inc. (the “Company”) (NASDAQ®/OTCBB: BDGE), the holding company for The Bridgehampton National Bank (the “Bank”), has filed an application to list its common stock on the NASDAQ Global Select Market.If approved, trading in the Company’s common stock will move from the OTC Bulletin Board to the NASDAQ Global Select Market. Kevin O’Connor, President and Chief Executive Officer of Bridge Bancorp, Inc. commented, “We are excited at the prospect of listing our Company with NASDAQ. This stock market promotes innovation and we expect our shareholders to benefit from its premier technology, making trading faster and more efficient.” NASDAQ is the largest U.S. electronic stock market. With approximately 3,200 companies, it lists more companies and, on average, trades more shares per day than any other U.S. market.It is home to companies that are leaders across all areas of business.For more information about NASDAQ, visit the NASDAQ Web site at http://www.nasdaq.com. Bridge Bancorp, Inc. is a one bank holding company engaged in commercial banking and financial services through its wholly owned subsidiary, The Bridgehampton National Bank.Established in 1910, the Bank, with assets of approximately $600 million, and a primary market area of the North and South Forks of Eastern Long Island, extending westward into Riverhead Town, operates 14 retail branch locations. Through this network and electronic delivery channels, it provides deposit and loan products and financial services to local businesses, consumers and municipalities. Title insurance services are offered through the Bank’s wholly owned subsidiary, Bridge Abstract. The Bridgehampton National Bank has a rich tradition of involvement in the community supporting programs and initiatives that promote local business, the environment, education, healthcare, social services and the arts. This report may contain statements relating to the future results of the Company (including certain projections and business trends) that are considered “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995 (the “PSLRA”).Such forward-looking statements, in addition to historical information, which involve risk and uncertainties, are based on the beliefs, assumptions and expectations of management of the
